DETAILED ACTION
The Amendment filed May 10, 2021 has been entered. Claims 1-25 are pending. Claims 2 and 13-17 have been cancelled. Claims 21-25 have been added. Claims 1, 18 and 21 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghunathan et al. (US 2016/0180958).
Regarding independent claim 21, Raghunathan et al. disclose a non-volatile storage apparatus, comprising: 
non-volatile memory cells (see FIG. 1 and para. 0004: nonvolatile memory devices); and 
a control circuit connected to the non-volatile memory cells, the control circuit is configured to: 
determine whether the non-volatile memory cells have performed more than a threshold number of program/erase cycles (see FIGS. 2-5 and accompanying disclosure), 
if the non-volatile memory cells have performed less than a threshold number of program/erase cycles, erase the non-volatile memory cells using a first erase verify 
Regarding claim 22, which depends from claim 21, Raghunathan et al. disclose the control circuit is further configured to: if the non-volatile memory cells have performed less than the threshold number of program/erase cycles, program the non-volatile memory cells using a first program verify target voltage to increase threshold voltages of the non-volatile memory cells to at least as high as the first program verify target voltage, if the non-volatile memory cells have performed more than the threshold number of program/erase cycles, program the non-volatile memory cells using a second program verify target voltage to increase threshold voltages of the non-volatile memory cells to at least as high as the second program verify target voltage such that the .

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Raghunathan et al. (US 2016/0180958).
Regarding claim 23, Raghunathan et al. teach the limitations of claim 22.
Raghunathan et al. do not explicitly disclose the control circuit is configured to program the non-volatile memory cells as single level cells (“SLC”) memory cells.
However, Raghunathan et al. disclose the non-volatile memory device like NAND flash memory (see para. 0013), and it is a well-known technology that NAND flash memory device comprising a SLC memory cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a SLC in flash memory array because these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter
Claims 1, 3-12 and 18-20 are allowed.
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s Amendment filed 05/10/2021, with respect to the rejection(s) of claims 1-20 have been fully considered and allowed. Regarding newly added claims 21-25, during updated search, new references surfaced and have been applied in a new ground of rejection. Therefore, it is respectfully submitted that the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SUNG IL CHO/Primary Examiner, Art Unit 2825